     Case 1:20-cv-02175-RMB Document 2 Filed 01/04/21 Page 1 of 5 PageID: 367



NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

MARIJAN CVJETICANIN,                  :    CIV. NO. 20-2175 (RMB)
                                      :
                    Petitioner        :
                                      :
        v.                            :          OPINION
                                      :
WARDEN, FT. DIX,                      :
                                      :
                    Respondent        :

         This matter comes before the Court upon the Petition for

    Writ of Habeas Corpus under 28 U.S.C. § 2241 filed by Marijan

    Cvjeticanin (“Petitioner”), a prisoner confined in the Federal

    Correctional Institution in Fort Dix, New Jersey. (“FCI Fort

    Dix.”) Petitioner alleges his actual innocence of mail fraud and

    seeks to vacate his conviction and sentence in United States v.

    Cvjeticanin, 3:14-CR-00274(MAS) (Judgment, Dkt. No. 106). 1 (Pet.,

    Dkt. No. 1.) Pursuant to Habeas Rules 1 (scope of the Rules) and

    4 (preliminary review), the Court must promptly examine the

    petition and dismiss it, if it plainly appears from the petition

    that the petitioner is not entitled to relief. The Court lacks

    jurisdiction under 28 U.S.C. § 2241, and will transfer the petition

    to the sentencing court for consideration under 28 U.S.C. § 2255.




1 Available at www.pacer.gov (Public Access to Court Electronic
Records).
    Case 1:20-cv-02175-RMB Document 2 Filed 01/04/21 Page 2 of 5 PageID: 368



I.     BACKGROUND

       On February 23, 2016, judgment was entered against Petitioner

in the United States District Court, District of New Jersey, for

mail fraud in violation of 18 U.S.C. §§ 1341, 1342. Cvjeticanin,

3:14-CR-00274(MAS)         (D.N.J.)   (Judgment,      Dkt.    No.     106).    The

Honorable Michael A. Shipp sentenced Petitioner to a total term

of imprisonment of 57 months, with three years of supervised

release. Id. An Amended Judgment was entered on March 29, 2016,

amending only the order of restitution. Id. (Amended Judgment,

Dkt No. 122.) Petitioner appealed to the Third Circuit Court of

Appeals, which affirmed his conviction and sentence on July 21,

2017. Id. (Mandate, Dkt. No. 141.) On March 6, 2019, the District

Court denied a series of post-trial motions filed by Petitioner.

Id. (Order, Dkt. No. 163.) Petitioner appealed, and the Third

Circuit     affirmed   the   March    5,   2019    District   Court    Order   on

November     21,   2019.   Id.   (Judgment    of    USCA,    Dkt.   No.   166.)   On

January 1, 2019, Petitioner filed a motion to vacate, set aside

or correct sentence under 28 U.S.C. § 2255. Cvjeticanin v. United

States, 3:19-cv-00549-MAS (D.N.J.) (2255 Mot., Dkt. No. 1.) 2

II.     DISCUSSION

       A.     The Petition

       Petitioner acknowledges that his motion to vacate under 28



2    Available at www.pacer.gov.
 Case 1:20-cv-02175-RMB Document 2 Filed 01/04/21 Page 3 of 5 PageID: 369



U.S.C. § 2255, wherein he raised 75 grounds for relief, remains

pending before his sentencing court. (Pet. ¶10, Dkt. No. 1.)

Petitioner alleges jurisdiction under 28 U.S.C. § 2241 based on

his argument that 28 U.S.C. § 2255 is inadequate or ineffective to

challenge     his      conviction          or     sentence        because        “serious

constitutional      violations       caused      a    miscarriage       of    justice,      a

colorable showing of actual innocence excuses any procedural bars,

including    pending      or     Denied     Section      2255     motions[.]”         (Id.,

¶10(c)).

     Petitioner presents four grounds for relief, which he asserts

he could not present in earlier proceedings “due to the discovery

of   new     evidence,         outrageous        government        misconduct,            and

structurally ineffective assistance of counsel. (Pet. ¶14, Dkt.

No. 1). His four grounds for relief are: 1) based on newly

discovered evidence, Petitioner is actually innocent of the crime

charged,     and    his     conviction          and    sentence     violate          In   Re

Winship    Standard    25      L.   Ed.    2d   368    (1970);     2)    U.S.    District

Court     lacked    jurisdiction          for    Broadridge      Counts;        3)    newly

discovered    evidence      of      witness     perjury;     and    4)       Government’s

knowing introduction and solicitation of perjury.

     B.      Jurisdiction under 28 U.S.C. § 2241

     “[A] federal prisoner's first (and most often only) route for

collateral review of his conviction or sentence is under § 2255.”

Bruce v. Warden Lewisburg USP, 868 F.3d 170, 178 (3d Cir. 2017).
  Case 1:20-cv-02175-RMB Document 2 Filed 01/04/21 Page 4 of 5 PageID: 370



“[A federal prisoner may resort to § 2241 only if he can establish

that     “the    remedy   by   motion     [under    §   2255]   is   inadequate     or

ineffective to test the legality of his detention.” Id. (quoting

28 U.S.C. § 2255(e)) (additional citations omitted)). The Third

Circuit

                permits access to § 2241 when two conditions
                are satisfied: First, a prisoner must assert
                a “claim of ‘actual innocence’ on the theory
                that ‘he is being detained for conduct that
                has subsequently been rendered non-criminal by
                an intervening Supreme Court decision’ and our
                own   precedent    construing   an   intervening
                Supreme Court decision”—in other words, when
                there is a change in statutory caselaw that
                applies retroactively in cases on collateral
                review. [U.S. v.] Tyler, 732 F.3d [241,] 246
                [3d Cir. 2012] (quoting [In re] Dorsainvil,
                119 F.3d [245,] 252 [3d Cir. 1997)]). And
                second, the prisoner must be “otherwise barred
                from   challenging     the   legality   of   the
                conviction    under    §   2255.”   Id.   Stated
                differently, the prisoner has “had no earlier
                opportunity to challenge his conviction for a
                crime    that   an    intervening    change   in
                substantive law may negate.” Dorsainvil, 119
                F.3d at 251.


Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017).

       Petitioner's grounds for relief do not rely on a theory of

actual innocence based on an intervening Supreme Court decision

that interprets a statute in a manner that renders Petitioner’s

conduct         of    conviction     no     longer       criminal.       Instead,    he

relies    on     a   freestanding   claim   of     actual   innocence,     which    the

Supreme Court has not found cognizable in a habeas petition.

McQuiggin v. Perkins, 569 U.S. 383, 392 (2013) (citing
 Case 1:20-cv-02175-RMB Document 2 Filed 01/04/21 Page 5 of 5 PageID: 371



Herrera v. Collins, 506 U.S. 390, 400 (1993)). Petitioner might,

however, still bring these claims in his pending motion under

28 U.S.C. § 2255.

III.       CONCLUSION

       For the reasons discussed above, the Court will transfer the

petition to Petitioner’s sentencing court, pursuant to 28 U.S.C.

§ 1631, transfer to cure want of jurisdiction. The sentencing court

may consider the petition as a motion to amend Petitioner’s pending

motion under 28 U.S.C. § 2255.



Date: January 4, 2021

                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   UNITED STATES DISTRICT JUDGE
